Title: From John Adams to Thomas Foxcroft, 13 February 1807
From: Adams, John
To: Foxcroft, Thomas



Dear Sir
Quincy Feb 13, 1807.

Benjamin Beale Esq. our representative, brought me last night from the General Court, a packet containing two books and a letter. But the letter was dated from no place, and I could not decypher the signature. He thought the name of the Member who gave it to him was Foxcroft, which suggested to me the suspicion that it was came from you. There is not in my memory the faintest trace of the old book which it seems I must have owned fifty five years ago. My name, which is written in it, in several places, is in a better hand than ever I wrote in my life. One or two of the names may have been from my hand. The other, which is a handsome volume and a famous work is a valuable present, for which you have my hearty thanks.
You lead me, Sir, into deep waters, in which, a hundred to one, I shall be drowned. I have no desire to be considered a prophet of ill. The Prophet or the Enthusiast, who as we read in the wars of the Jews cryed woe! woe! woe! to Jerusalem, was obliged at last to cry woe! to myself.
But to be candid with you, I think the tendency of the present state of our public affairs is to foreign war and domestic confusion. In what it will end I believe no human sagacity can foresee. We must leave it with submission to Providence. There will be no Monarchy in America, I believe, while you and I live unless Napoleon should make Aaron Burr a King over us, which I do not believe he is either able or willing to accomplish or even to attempt. The Federal Union too I believe will last longer than we shall live. Nor do I believe we shall be reduced to absolute Anarchy. We are at present as near it as we shall approach. We may descend a little lower towards it before the tide turns, but not a great deal. My reason for these opinions is, some remaining confidence in the sense and virtue of the people. Very much diminished, however, I confess it is.
I am very clear in my opinion that a present separation of the District of Maine is not for its interest, and that it would be no advantage to the Northern States and give them no aditional weight in Congress. According to the present appearances, the votes of Maine in both houses of Congress would be a dead weight in the scale of Virginia. A Separation might be some advantage to the rest of Massachusetts, for at present the votes of Maine turn the scale of the politicks of the State a wrong way.
After all: this Country is rising with astonishing rapidity in population and oppulence, and proportionally sinking in Luxury, Sloth and Vice; what Revolutions, what Wars, foreign or civil, what forms of government, or what divisions these causes may produce in one hundred, fifty, or even in twenty years, I leave to that wisdom, which is alone competent to foresee and determine. If we imitate the vices and follies of all the Nations, who have gone before us, we have no right nor reason to expect or hope to be exempted from such calamities as they brought upon themselves.
I thank you, Sir, for the friendly expressions in your letter. An acquaintance of fifty five years is not common in this world; but when it has been without enmity it is always an attachment of esteem and affection. I heartily wish you may live to see better times and more pleasing prospects, not only in our own country but among all the human race.

J. A.